Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-20 are allowed.
Following are the examiner's reasons for allowance: 
Applicants requested to participate in the patent prosecution highway (PPH) in the USPTO and were granted a petition to make the application special under the PPH pilot program. The PPH Decision was mailed 03/30/2022 and the case was forwarded to the Examiner on 07/08/2022.
The office of earlier examination (OEE) that examined application PCT/CN2020/107839 attested that the claims are considered to be both novel and inventive, as none of the prior art documents disclose, in their entirety or in combination, the features of independent claims 1, 10 and 19.  The steps of establishing a connection with a fifth-generation system (5GS) by a user equipment (UE) in a wireless network that supports 5GS and an evolved packet system (EPS),  reporting UE EPS capability information in cleartext included in a Registration initial message before a security mode procedure and subsequently, receiving a non-access stratum (NAS) security algorithm information for an interworking procedure from the wireless network in the security mode procedure.  The claims provide steps to manage evolved packet system (EPS) security capability and to receive EPS security algorithm(s) information for interworking functions within a 5GS/new radio (NR) network. In addition to the prior art cited in the PCT examination,  3GPP standards document TS 24.501 V16.1.0 (2019-06) outlines the Registration Request Information Elements related to the UE capabilities, including EPS security information, as well as which IEs should be sent in cleartext.  However, TS 24.501 doesn’t teach each and every step of the independent claims.  The claims are therefore allowed. 
In addition to those references cited in the PCT report, Examiner is providing a list of further references that are understood to be pertinent to the instant invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643